1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
7

8     ROBERT LEE YATES, JR.,

9                    Petitioner,                                    CASE NO. C13-842 RSM
10           v.                                                     MINUTE ORDER
                                                                    CAPITAL CASE
11    STEPHEN D. SINCLAIR,
12
                     Respondent.
13

14
            The following Minute Order is made by direction of the Court, the Honorable Ricardo
15
     S. Martinez, United States District Judge:
16
            Following the Washington State Supreme Court’s opinion in Washington v. Gregory,
17
     No. 88086-7 (Wash. Oct. 11, 2018), the parties are directed to file a Status Report in this
18

19   matter no later than October 26, 2018, advising the Court of the status of this action.

20          DATED this 12th day of October 2018.

21

22
                                                          WILLIAM McCOOL, Clerk
23

24                                                        By: /s/ Paula McNabb
                                                              Deputy Clerk
25

26

27



     MINUTE ORDER
